

 

CHINA VOIP & DIGITAL TELECOM INC.
11th Floor No.11 Building, Shuntai Square, No.2000 Shunhua Rd,
High-tech Industrial Development Zone, Jinan,China 250101


CONSENT SOLICITATION STATEMENT




Dear Stockholders:


The board of directors of China VoIP & Digital Telecom, Inc. (“we,” “us”, “our,”
or “our company”) is soliciting your consent on behalf of our company to
proposals which have been approved by our board of directors subject to
stockholder approval.  As discussed in more detail in this consent solicitation
statement, we are asking our stockholders to approve:


1.  
An amendment to the Company’s articles of incorporation changing the name of the
Company to China Intelligence Information Systems Inc.;

2.  
The nomination of 7 directors to our Board of Directors, who will each serve
until our next Annual Meeting of Shareholders or until their successors has been
elected and qualified;

3.  
The adoption of the Amended and Restated Articles of Incorporation (“Restated
Articles”) to increase the number of authorized shares of common stock from
seventy-five million (75,000,000) shares to two hundred and fifty million
(250,000,000) shares;

4.  
The ratification of the appointment of Kabani & Company Inc. Certified Public
Accountants as our independent registered public accounting firm for the fiscal
year ended December 31, 2010.



We are soliciting your approval of these proposals by written consent in lieu of
a meeting of stockholders because our board of directors believes that it is in
the best interests of our company and our stockholders to solicit such approval
in the most cost effective manner.  A form of written consent is enclosed for
your use.


We intend to mail this consent solicitation statement and accompanying form of
written consent on or about May22, 2010.  Our board of directors has fixed a
record date of April 19, 2010 (the “Record Date”) for determination of our
stockholders entitled to give written consent.


The written consent of stockholders representing a majority of the voting power
of our outstanding common stock as of the Record Date is required to approve the
proposals.


Your consent is important regardless of the number of shares of stock you
hold.  Although our board of directors has approved the proposals, the Proposals
require the approval by the vote of stockholders holding a majority of the
voting power of our outstanding common stock as of the Record Date.


Our board of directors unanimously recommends that you consent to the
Proposals.  We will be authorized to effect the actions described in the
Proposals when we have received consents from stockholders representing a
majority of the voting power of our outstanding common stock.  If you approve
the Proposals, please mark the enclosed written consent form to evidence
“CONSENT”, sign and date the written consent form and return to us.


Please mail or fax the enclosed written consent to us no later than June 21,
2010 at:


China VoIP & Digital Telecom, Inc.
11th Floor No.11 Building, Shuntai Square, No.2000 Shunhua Rd,
High-tech Industrial Development Zone, Jinan,China 250101
Fax:86-531-88876660


THE CONSENT PROCEDURE


General


As discussed in more detail in this consent solicitation statement, we are
asking our stockholders to approve the following proposals:


1.  
An amendment to the Company’s articles of incorporation changing the name of the
Company to China Intelligence Information Systems Inc.;

2.  
The nomination of 7 directors to our Board of Directors, who will each serve
until our next Annual Meeting of Shareholders or until their successors has been
elected and qualified;

3.  
The adoption of the Amended and Restated Articles of Incorporation (“Restated
Articles”) to increase the number of authorized shares of common stock from
seventy-five million (75,000,000) shares to two hundred and fifty million
(250,000,000) shares;

4.  
The ratification of the appointment of Kabani & Company Inc. Certified Public
Accountants as our independent registered public accounting firm for the fiscal
year ended December 31, 2010.



Our board of directors approved the above mentioned proposals on January 28,
2010, the effectiveness of which is conditioned upon our stockholders’ approval.


Voting; Record Date; Vote Required


Only holders of record of our common stock on the Record Date will be entitled
to consent to the Proposals.  On the Record Date there were 54,008,000 shares of
our common stock, par value $0.001 issued and outstanding.  Each share of our
common stock is entitled to one vote on the Proposals.


The Proposals will be approved by our stockholders if we receive the written
consent of stockholders representing a majority of the voting power of our
outstanding common stock as of the Record Date.  A written consent form that has
been signed, dated and delivered to us with the “CONSENT” box checked will
constitute consent for the Proposals.  A written consent form that has been
signed, dated and delivered to us with the “WITHOLD CONSENT” or “ABSTAIN” boxes
checked or without any boxes checked will be counted as a vote against the
Proposals.


Consents, once dated, signed and delivered to us, will remain effective unless
and until revoked by written notice of revocation dated, signed and delivered to
us before the time that we have received written consent of stockholders
representing a majority of the voting power of our outstanding common stock as
of the Record Date.


Written consents, a form of which is enclosed, may be delivered to us via
facsimile to 86-531-88876660 or mailed to the following address:




China VoIP & Digital Telecom, Inc.
11th Floor No.11 Building, Shuntai Square, No.2000 Shunhua Rd,
High-tech Industrial Development Zone, Jinan,China 250101


Expense of Consent Solicitation


We will pay the expenses of soliciting the consents and the cost of preparing,
assembling and mailing material in connection therewith.  Copies of solicitation
materials will be furnished to banks, brokerage houses, fiduciaries and
custodians holding in their names shares of our common stock beneficially owned
by others to forward to the beneficial owners.  We may reimburse persons
representing beneficial owners of common stock for their costs of forwarding
solicitation materials to the beneficial owners.  Original solicitation of
consents by mail may be supplemented by telephone, facsimile, other approved
electronic media or personal solicitation by our directors, officers and regular
employees.

 
 

--------------------------------------------------------------------------------

 





SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT


The following table sets forth certain information, as of the Record Date, with
respect to the beneficial ownership of the outstanding common stock by (i) any
holder of more than five percent, (ii) each of the Company’s executive officers,
directors and director designees, and (iii) the Company’s executive officers,
directors and director designees as a group.

             
Name of Beneficial Owner (1)
  
Number of Shares
Beneficially
Owned (2)
   
Percent of
Shares
Outstanding
 
Li Kunwu
 
   6,200,000
   
  11.98%
 
Wang Qinghua
 
   6,200,000
   
  11.98%
 
Xu Yinyi
 
     2,880,000
   
     5.56%
 
Jiang Yanli
 
       200,000
   
      0.39%
                                                                       
All directors and executive officers as a group (7 persons)
  
15,480,000
   
 29.91%
 








               
(1)
 
Unless otherwise noted, each beneficial owner has the same address as the
Company.
   
(2)
 
"Beneficial ownership" includes shares for which an individual, directly or
indirectly, has or shares voting or investment power, or both, and also includes
options that are exercisable within 60 days of February 15, 2010.  Unless
otherwise indicated, all of the listed persons have sole voting and investment
power over the shares listed opposite their names.  Beneficial ownership as
reported in the above table has been determined in accordance with Rule 13d-3 of
the Exchange Act.  Pursuant to the rules of the Securities and Exchange
Commission, referred to in this Information Statement as the SEC, certain shares
of common stock that a beneficial owner has the right to acquire within 60 days
pursuant to the exercise of stock options or warrants are deemed to be
outstanding for the purpose of computing the percentage ownership of such owner,
but are not deemed outstanding for the purpose of computing the percentage
ownership of any other person.
                                           














 
 

--------------------------------------------------------------------------------

 

ACTION I


AMENDMENT TO THE ARTICLES OF INCORPORATION OF THE COMPANY TO CHANGE THE NAME OF
THE COMPANY TO CHINA INTELLIGENCE INFORMATION SYSTEMS INC.


On January 28, 2010, the Company’s board of directors adopted a resolution
declaring it advisable to amend the Company’s articles of incorporation to
change the name of the Company to China Intelligence Information Systems Inc.


Purpose of Changing the Name of the Company


In July 2009, the Government of China blocked all Voice-over Internet Protocol
(“VoIP”) services operating in China.  Consequently, the Company has
discontinued its VoIP and telecommunications businesses to focus on its
virtualization business.


As a result of the Government of China blocking all VoIP related services, the
Company’s operations are now focused in the development and promotion of
Virtualization Solutions in China; therefore, the Company’s board of directors
believes that it is in the Company’s best interest to have the Company change
its name to a name that more accurately reflects the business and operations of
the Company.


Effective Date of the Amendment


If the Proposal is approved by our stockholders, the name change of the Company
will become effective at the time and date which the board of directors
determines.


Dissenters’ Right of Appraisal


Under Nevada law and the Company’s articles of incorporation and bylaws, no
stockholder has any right to dissent to the proposed amendment to change the
name of the Company, and no stockholder is entitled to appraisal of or payment
for their shares of Common Stock pursuant to such name change.


Required Vote


Approval of the amendment of the Company’s articles of incorporation to change
the Company name requires the affirmative vote of the holders of a majority of
the outstanding shares of common stock.  As a result, abstentions and broker
non-votes will have the same effect as negative votes.


Board of Directors Recommendation


Our board of directors recommends that our stockholders giver their “CONSENT” to
this Proposal.

 
 

--------------------------------------------------------------------------------

 



ACTION II


ELECTION OF DIRECTORS
VOTING INFORMATION AND NOMINEES FOR ELECTION


Each director to be elected on the effective date of the written consent
executed by a majority in interest of our Common Stock holds office until the
next annual meeting of stockholders or until his successor is elected and
qualified. At present, our bylaws provide for not less than one director.
Currently, we have seven members serving on our Board of Directors. The bylaws
permit the Board of Directors to fill any vacancy and any such director may
serve until the next annual meeting of shareholders or until his successor is
elected and qualified. Officers are elected by the Board of Directors and their
terms of office are, except to the extent governed by employment contracts, at
the discretion of the Board. There are no family relations among any of our
executive officers or directors. Our officers devote all required business time
to our operations.


The Registrant defines the Independence of Directors using the definition of
independent director contained under Rule 4200 (a)(15) of the National
Association of Securities Dealers.  As such, the Registrant has determined that
Kan Kaili is the independent directors as defined by Rule 4200 (a)(15) of the
National Association of Securities Dealers.


None of the director nominees or executive officers of the Registrant have been
involved in the past 10 years in any legal proceedings that are material to an
evaluation of their ability or integrity as otherwise required to be disclosed
pursuant to Item 401 of Regulation S-K.


Directors are elected by a plurality of the votes cast, in person or represented
by proxy. Holders of a majority in interest of our outstanding Common Stock have
executed a written consent electing each of the director nominees as directors.
We have no reason to believe that any nominee will be unable to serve.


DIRECTORS AND EXECUTIVE OFFICERS
BACKGROUND OF EXECUTIVE OFFICERS AND DIRECTOR


Li Kunwu : Chairman of the Board, President and CEO
 
Mr. Li has been President, CEO and Chairman of China VoIP & Digital Telecom
since 2002. Prior to that, Mr. Li was the Financial Director of one of the
largest state-owned enterprises in China for over 10 years. Mr. Li is a CPA in
the PRC, with experience serving as a Financial Controller in large-scale
state-owned enterprises for more than fifteen years. He holds degrees in
economics, management/finance, and accounting from Shandong University.
 
Mr. Li’s background as Financial Manager and CPA in the People Republic of China
makes him an ideal candidate to lead this Company in the execution of its
business plan.  As a financial expert, Mr. Li understands the needs for strong
financial controls and financial management in building strong companies.


Wang Qinghua: Director & General Manager of Jinan Yinquan
 
Mr. Wang has been the Managing Director and Chief Technology Officer of the
Company since August 2001.  He is also the key founder of the Jinan Yinquan a
wholly-owned subsidiary of China VoIP & Digital Telecom.  Mr. Wang is an expert
in the areas of software, system integration, network communication, and project
management.  Prior to foundation of the Company, Mr. Wang severed as a CEO of
Shandong Meigao Electronics Project Co., Ltd. Mr. Wang also served as Vice
President, Senior Engineer and other positions in other IT companies.
 
Mr. Wang’s strong technical background and executive management experience makes
him a strong and valuable candidate as Director of the Company.


Dong Shile : Director & General Manager of BPUT
Mr. Shile Dong, has been a director of China VoIP & Digital Telecom since May
2008.  Prior to BPUT, a wholly owned subsidiary of the Registrant,  Mr. Dong
served as Project Manager of Siemens (China) Ltd. from 2001 to 2004.  He also
has working experience as an Engineer in Canada Perspective Technologies Co.,
Ltd. and China Storage and Transport Group. Mr. Dong holds a master degree in
economics from Peking University where he graduated in 2005.


Mr. Dong’s strong educational background as well as technical experience makes
him a strong candidate to sit on the Company’s board.  His skill set can
contribute greatly to the growth of the Company.


Qi Dawei : Director & CTO
Mr. Qi Dawei serves as a Director and CTO of China VoIP & Digital Telecom Inc.
since May 2008. From 2006 to 2007, Mr. Qi served as Human Resource Director of
Beijing Meiji Branch of Nestle China.  He was also a Data Analyst of System
Architecture Development in Microsoft Australia.  Mr Qi graduated from La Trobe
University, Australia with three bachelor degrees in Artificial Intelligence,
Public Relations and General Psychology in 2005.


Mr. Qi’s strong background in VMware products makes him a valuable asset for the
Company’s board as it transitions from a VoIP service provider to an industry
leader in the implementation of virtualization solutions.


Kan Kaili : Independent Director
 
Professor Kan has been a director with the Registrant since August 2007.
Professor Kan earned a Doctorate degree from Stanford University, currently
serves as the Professor of Beijing University of Posts and Telecommunications.
He is a director of China's Information Industry Policy and Development
Institute and Commissioner of the Advisory Commission for China's
Telecommunications Act.  He formally served as a strategy consultant on
telecommunications policies and development of the World Bank.  His primary
areas of concentration are policies of telecommunications and the information
industry as well as business management strategy.
 


Professor Kan’s educational background as well and his experience in developing
strategies that can be implemented nationwide make him a strong candidate to sit
on the Company’s board of directors.


Xu Yinyi:  Director
 
Mr. Xu has served as the Director of the Company since November 2004.  He is
currently the Chairman and CEO of Shanghai Nanzheng Industry Co. Ltd.  He was
the CEO of China Southern Security Corporation Qingdao Branch.  Prior to that,
he served as CEO of Shandong Luye Group Ltd.  He also served as the Chief
Representative of Foreign Trade Section of Jinan Government in Shanghai.
 


Mr. Xu’s experience a corporate executive makes him a valuable asset to the
Company as it continues its transition to an industry leader in the
virtualization industry.


 
Jiang Yanli : Director

 
Mr. Jiang has served as Director of the Company since August 2004.  He is also
the only member of the audit committee of the Company. Mr Jiang has a master's
degree in finance management and consultation with more than twenty years of
experience. He is currently serving for numerous state and private owned
organizations including the commissioner of CPPCC Shandong Province, the
vice-chairman of China International Commercial Chamber Qingdao Chamber,
executive commissioner of Qingdao Industry & Commerce League, vice-president of
Qingdao Professional Manager Association and vice-chairman of Qingdao Internal
Audit Association . In 2005, Mr Jiang was honored with the “100 Faithful Stars
of China Economy” award for his service to China and its economy.  Mr. Jiang has
published more than 40 economic and financial thesis and has written articles
for newspapers and magazines, including the state, provincial and civic.
 
 
Mr. Jiang’s experience in financial management make him a strong candidate to
serve on the Company’s board of directors.
 
 


 
 
No bankruptcy petition has been filed by or against any business of which such
person was a general partner or executive officer either at the time of the
bankruptcy or within two years prior to that time.
 
 
No director or nominee has been convicted in a criminal proceeding and is not
subject to a pending criminal proceeding (excluding traffic violations and other
minor offenses).
 
 
No director or nominee has been subject to any order, judgment, or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining, barring, suspending or
otherwise limiting his involvement in any type of business, securities or
banking activities.
 
 
No director or nominee has been found by a court of competent jurisdiction (in a
civil action), the Commission or the Commodity Futures Trading Commission to
have violated a federal or state securities or commodities law, that has not
been reversed, suspended, or vacated.
 
Each of the individuals nominated as director comes with either a technology
background or a financial background.  All of our nominees have strong education
backgrounds.  The Company believes that the combination of education and
professional experience of each of these individuals qualifies them to act
effectively as a member of our board of directors.


Executive Compensation


SUMMARY COMPENSATION TABLE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Long Term Compensation
 
 
Annual Compensation
 
Awards
 
Payouts
 
Name and Principal Position
 
Year
Salary
Bonus
Other
 
Restricted Stock Awards
Securities Underlying Options/ SAR
 
LTIP Payouts
All other compensation
Li Kunwu
2009
$35,000
-
-
 
-
-
 
-
-
CEO
2008
$15,000
-
-
 
-
-
 
-
-
 
2007
$15,000
-
-
 
-
-
 
-
-
 
   
 
 
 
 
 
 
 
 
 Wang Qinghua
2009
$30,000
-
-
 
-
-
 
-
-
GM of Yinquan
2008
$14,000
-
-
 
-
-
 
-
-
 
2007
$14,000
-
-
 
-
-
 
-
-
 
   
 
 
 
 
 
 
 
 
Dong Shile
2009
$30,000
-
-
 
-
-
 
-
-
GM of BPUT
2008
$14,000
-
-
 
-
-
 
-
-
 
   
 
 
 
 
 
 
 
 
Qi Dawei
2009
 $30,000
-
-
 
-
-
 
-
-
CTO
2008
 $14,000
-
-
 
-
-
 
-
-





Directors Compensation
Name
 
Fees Earned or
Paid in Cash ($)
   
Stock Awards
($)
   
Option Awards
($)
   
Non-Equity
Incentive Plan
Compensation
($)
   
All Other
Compensation
($)
   
Total ($)
 
Li Kunwu
   
0
     
-
     
-
     
-
     
-
     
0
 
Kan Kaili
   
0
     
-
     
-
     
-
     
-
     
0
 
Wang Qinghua
   
0
     
-
     
-
     
-
     
-
     
0
 
Xu Yinyi
   
0
     
-
     
-
     
-
     
-
     
0
 
Jiang Yanli
   
0
     
-
     
-
     
-
     
-
     
0
 
Dong Shile
   
0
                                     
0
 
Qi Dawei
   
0
                                     
0
 

 


 
 
Employment Agreements
 
The Company executed a labor contract with Mr. Li Kunwu for a term of 5 years.
Specifically, the contract was effective January 3, 2007 and expires on January
2, 2012. The annual salary is $35,000.


The Company executed a labor contract with Mr. Wang Qinhua for a term of 5
years. Specifically, the contract was effective June 1, 2006 and expires on May
31, 2011. The annual salary is $30,000.


The Company executed a labor contract with Mr. Dong Shile for a term of 5 years.
Specifically, the contract was effective May 18, 2008 and expires on May 17,
2013. The annual salary is $30,000.


 
The Company executed a labor contract with Mr. Qi Dawei for a term of 5 years.
Specifically, the contract was effective May 18, 2008 and expires on May 17,
2013. The annual salary is $30,000.
 
The Company does not compensate its independent directors.


Nominating Process


The Company’s board of directors does not have a formal nominating
committee.  Therefore, the Company depends on the members of its board of
directors to identify potential candidates to sit on its board.  Furthermore,
the board does not have a formal nominating policy in place to consider
diversity among its board nominees.


Board Leadership Structure


Mr. Li Kunwu serves as the Company’s Chairman of the board as well as its
Principal Executive Officer. The Company believes that this structure is
appropriate for the current size of its operations.  Mr. Li is uniquely situated
as Chairman and Principal Executive Office to provide the strategic vision for
the Company.  The Company has one Independent director, Kan Kaili.  Mr. Kan does
not have any specific tasks as an independent director.


All members of the Company’s board of directors participate in executing the
strategic vision of the Company by regularly communicating with each other and
seeking strategic opportunities for growth.  The Company believes that this
leadership structure is appropriate for a Company of its size.


Board of Directors Recommendation


Our board of directors recommends that our stockholders giver their “CONSENT” to
this Proposal

 
 

--------------------------------------------------------------------------------

 



ACTION III


TO AMEND OUR ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED
SHARES OF COMMON STOCK FROM 75,000,000 TO 250,000,000


RESTATED ARTICLES OF INCORPORATION





GENERAL


The Company's current Articles of Incorporation provides for an authorized
capitalization consisting of 75,000,000 shares of common stock, $.001 par value
per share, and 0 shares of preferred stock, $.001 par value per share. As of
April 19, 2010, there were 54,008,000 shares of Common Stock outstanding.  


VOTE REQUIRED; MANNER OF APPROVAL


Approval to amend and restate the current Articles of Incorporation of the
Company under the Nevada Revised Statutes (“NRS”) requires the affirmative vote
of the holders of a majority of the voting power of the Company. The Company
only has common classes of voting stock outstanding.


Section 78.320 of the NRS provides in substance that, unless the Company’s
Articles of Incorporation provides otherwise, shareholders may take action
without a meeting of shareholders and without prior notice if a consent or
consents in writing, setting forth the action so taken, is signed by the holders
of outstanding voting stock holding not less than the minimum number of votes
that would be necessary to approve such action at a shareholders meeting. Under
the applicable provisions of the NRS, this action is effective when written
consents from holders of record of a majority of the outstanding shares of
voting stock are executed and delivered to the Company.


The Restated Articles of Incorporation will become effective upon receipt of the
affirmative vote of at least a majority of the outstanding shares has been
obtained.  Upon receipt of the affirmative vote of at least a majority of the
outstanding shares, the board of directors will file the Restated Articles of
Incorporation with the State of Nevada no later than June 30, 2010.


PURPOSES AND EFFECT OF THE CHANGES


Background


The procedure and requirements to effect an amendment to the articles of
incorporation of a Nevada corporation are set forth in Section 78.390 of the
Nevada Revised Statutes, which provides that proposed amendments must first be
adopted by the Board of Directors and then submitted to shareholders for their
consideration at an annual meeting or a special meeting and must be approved by
a majority of the outstanding voting securities.


Our Board of Directors has unanimously adopted and the Consenting Shareholders
have approved an amendment to China VoIP & Digital Telecom’s Articles of
Incorporation to increase the authorized shares of Common Stock from 75,000,000
shares to 250,000,000 shares.


Current Number of Authorized Common Shares and Shares Required to be Reserved


As of the Record Date, 54,008,000 shares of Common Stock were outstanding.
There is no issued and outstanding share of Preferred Stock.


Number of shares issued and authorized prior to the proposed increase


Issued and
outstanding                                                      54,008,000
Number of shares
authorized                                                      75,000,000


Number of shares issued and authorized after the proposed increase


Issued and
outstanding                                                      54,008,000
Number of shares
authorized                                                      250,000,000


There are currently no shares that are reserved for issuance.


Number of unreserved shares available for issuance prior to the proposed
increase: 20,992,000.
Number of unreserved shares available for issuance after the proposed increase:
195,992,000.


Reasons for Authorizing Additional Shares of Common Stock


By increasing our authorized shares of Common Stock, we will have more than a
sufficient number of shares of stock available for future actions, including
future fund-raising activities or acquisitions.


There are no current arrangements to issue additional shares of common stock and
no acquisitions that are currently planned.


Increasing our number of authorized shares of Common Stock will also allow our
Board flexibility to act promptly in issuing stock to meet our future business
needs, which may include:
·  
Paying existing creditors,

·  
Financing transactions to improve our financial and business position,

·  
Stock splits or stock dividends,

·  
Acquisitions and mergers,

·  
Recruiting employees and executives,

·  
Employee benefit plans, and

·  
Other proper business purposes.



However, we cannot make any assurances, nor can the Board predict, what effect,
if any, the proposed increase in the number of authorized shares of Common Stock
will have on the market price of our Common Stock.


If additional shares are readily available, our Board of Directors will be able
to act quickly without spending the time and incurring the expense of soliciting
proxies and holding additional shareholders' meetings. The Board, however, may
issue additional shares of Common Stock and Preferred Stock without action on
the part of the shareholders only if the action is permissible under Nevada law,
and only if the rules of the exchange on which the Common Stock is listed permit
those issuances.


Moreover, the additional authorized shares of Common Stock may be used to
discourage persons from attempting to gain control of China VoIP & Digital
Telecom, Inc. by diluting the voting power of shares then outstanding or
increasing the voting power of persons who would support the Board of Directors
in opposing a takeover bid or a solicitation in opposition to management. These
shares could also be used by the Board of Directors in a public or a private
sale, merger or similar transaction by increasing the number of outstanding
shares and thereby diluting the equity interest and voting power of a party
attempting to obtain control of China VoIP & Digital Telecom, Inc.   We are not
currently aware of any effort to obtain control of China VoIP & Digital Telecom,
Inc. and have no plans to use the new shares for purposes of discouraging any
such effort. Issuing any additional shares of our Common Stock or possibly our
Preferred Stock would dilute our current shareholders' interests in China VoIP &
Digital Telecom, Inc.


An Overview of Our Common Stock


The following summarizes the rights of holders of our Common Stock:
·  
Each holder of shares of Common Stock is entitled to one vote per share on all
matters to be voted on by our Shareholders generally, including the election of
directors;

·  
There are no cumulative voting rights;

·  
The holders of our Common Stock are entitled to dividends and other
distributions as may be declared from time to time by the Board of Directors out
of funds legally available for that purpose, if any;

·  
upon our liquidation, dissolution or winding up, the holders of shares of Common
Stock would be entitled to share ratably in the distribution of all of our
assets remaining available for distribution after satisfaction of all our
liabilities and the payment of the liquidation preference of any outstanding
preferred stock; and

·  
The holders of Common Stock have no preemptive or other subscription rights to
purchase shares of our stock, and are not entitled to the benefits of any
redemption or sinking fund provisions.



What are the Effects on China VoIP & Digital Telecom Inc. Shareholders With
Regard to this Amendment Change?


It will not be necessary for you to surrender your share certificates upon
approval of the proposed increase in the number of authorized shares. Rather,
when share certificates are presented for transfer or other reasons, new share
certificates bearing the new amount of authorized shares will be set on the
certificates.


Board of Directors Recommendation


Our board of directors recommends that our stockholders giver their “CONSENT” to
this Proposal


ACTION IV


TO RATIFY OUR APPOINTMENT OF KABANI & COMPANY INC. CERTIFIED PUBLIC ACCOUNTANTS
AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS


Our Board of Directors has selected Kabani & Company Inc. Certified Public
Accountants to serve as our independent registered public accountants for the
fiscal year ending December 31, 2010 and recommends that our Shareholders vote
for to ratify their appointment.


Our Board of Directors approves appointing our auditors annually and
subsequently submits ratifying the selection of Kabani & Company Inc. Certified
Public Accountants as our independent registered public accountants for the
fiscal year ending December 31, 2010.


Audit Fees
The aggregate fees billed for professional services rendered by the Company’s
principal accountant for the audit of the Company’s annual financial statements
for the fiscal years ended December 31, 2009 and 2008 were $52,000 and $63,000
respectively.


Audit Related Fees
The Company incurred no fees during the last two fiscal years for assurance and
related services by the Company’s principal accountant that were reasonably
related to the performance of the audit of the Company’s financial statements.


Tax Fees
The Company incurred no fees during the last two fiscal years for professional
services rendered by the Company’s principal accountant for tax compliance, tax
advice and tax planning.


All Other Fees
The Company incurred no other fees during the last two fiscal years ended
December 31, 2009 and 2008.


As the Company is soliciting consents in lieu of a meeting, representatives of
the independent registered public accountants will not be available to make a
statement or answer questions.


Board of Directors Recommendation


Our board of directors recommends that our stockholders giver their “CONSENT” to
this Proposal


TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS


Other than as described below, for the fiscal year ended December 31, 2009,
there were no transactions with related persons required to be disclosed in this
Information Statement.


PROPOSALS BY SECURITY HOLDERS


No security holder has requested the Company to include any additional proposals
in this Information Statement.


INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON


No officer, director or director nominee of the Company has any substantial
interest in the matters to be acted upon, other than his role as an officer,
director or director nominee of the Company.  No director of the Company has
informed the Company that he intends to oppose the proposed actions to be taken
by the Company as set forth in this Information Statement.


ADDITIONAL INFORMATION


The Company files reports with the Securities and Exchange Commission (the
“SEC”).  These reports include annual and quarterly reports, as well as other
information the Company is required to file pursuant to securities laws.  You
may read and copy materials the Company files with the SEC at the SEC’s Public
Reference Room at 100 F Street, N.E., Washington, D.C. 20549.  You may obtain
information on the operation of the Public Reference Room by calling the SEC at
1-800-SEC-0330.  The SEC maintains an Internet site that contains reports, proxy
and information statements, and other information regarding issuers that file
electronically with the SEC at http://www.sec.gov.


DELIVERY OF DOCUMENTS TO SECURITY HOLDERS SHARING AN ADDRESS


The Company shall deliver promptly, upon written or oral request, a separate
copy of the Information Statement to a security holder at a shared address to
which a single copy of the document was delivered.  A security holder can notify
the Company that the security holder wishes to receive a separate copy of the
Information Statement by sending a written request to the Company at 11th Floor
No.11 Building, Shuntai Square, No.2000 Shunhua Rd, High-tech Industrial
Development Zone, Jinan,China 250101, or by calling the Company at
86-531-55585742.  A security holder may utilize the same address and telephone
number to request either separate copies or a single copy for a single address
for all future information statements, proxy statements and annual reports.




BY ORDER OF THE BOARD OF DIRECTORS


/s/ Li Kunwu                      
Name:  Li Kunwu
Title:    President and Chief Executive Officer


May 20, 2010

 
 

--------------------------------------------------------------------------------

 

WRITTEN CONSENT SOLICITED
ON BEHALF OF THE BOARD OF DIRECTORS
OF CHINA VOIP & DIGITAL TELECOM, INC.


THIS CONSENT IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS, WHEN PROPERLY
EXECUTED, THIS CONSENT WILL BE VOTED AS DESIGNATED BY THE UNDERSIGNED


The undersigned, without the formality of convening a meeting, does hereby
consent with respect to all of shares of common stock of China VoIP & Digital
Telecom held by the undersigned to the adoption of the proposal set forth below:


PROPOSAL I - AN AMENDMENT TO THE COMPANY’S ARTICLES OF INCORPORATION CHANGING
THE NAME OF THE COMPANY TO CHINA INTELLIGENCE INFORMATION SYSTEMS INC..


[MARK ONLY ONE OF THE FOLLOWING THREE BOXES]


[   ] CONSENT/FOR
[   ] WITHOLD CONSENT/ AGAINST
[   ] ABSTAIN




PROPOSAL II – ELECTION OF DIRECTORS


[MARK ONLY ONE OF THE THREE BOXES FOR EACH CANDIDATE]


Li Kunwu                                                      [   ] CONSENT/FOR
[   ] WITHOLD CONSENT/AGAINST
[   ] ABSTAIN




Wang
Qinghua                                                                [   ]CONSENT/FOR
[   ]WITHOLD CONSENT/AGAINST
[   ]ABSTAIN


Dong Shile                                                      [   ]CONSENT/FOR
[   ]WITHOLD CONSENT/AGAINST
[   ]ABSTAIN


Qi Dawei                                                      [   ]CONSENT/FOR
[   ]WITHOLD CONSENT/AGAINST
[   ]ABSTAIN


Kan Kaili                                                      [   ]CONSENT/FOR
[   ]WITHOLD CONSENT/AGAINST
[   ]ABSTAIN


Xu Yinyi                                                      [   ]CONSENT/FOR
[   ]WITHOLD CONSENT /AGAINST
[   ]ABSTAIN




Jiang
Yanli                                                      [   ]CONSENT/FOR
[   ]WITHOLD CONSENT/AGAINST
[   ]ABSTAIN


PROPOSAL III - TO AMEND OUR ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF
AUTHORIZED SHARES OF COMMON STOCK FROM 75,000,000 TO 250,000,000


[MARK ONLY ONE OF THE FOLLOWING THREE BOXES]


[   ] CONSENT/FOR
[   ] WITHOLD CONSENT/ AGAINST
[   ] ABSTAIN


PROPOSAL IV - TO RATIFY OUR APPOINTMENT OF KABANI & COMPANY INC. CERTIFIED
PUBLIC ACCOUNTANTS AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS


[MARK ONLY ONE OF THE FOLLOWING THREE BOXES]


[   ] CONSENT/FOR
[   ] WITHOLD CONSENT/ AGAINST
[   ] ABSTAIN




The undersigned represents that the undersigned owns the following number of
shares of common stock of China VoIP & Digital Telecom, Inc. (please insert
number):__________________________.


Please sign exactly as the name or names appear on your stock
certificate(s).  If the shares are issued in the names of two or more persons,
all such persons should sign the consent form.  A consent executed by a
corporation should be signed in its name by its authorized officers.  Executors,
administrators, trustees and partners should indicate their titles when signing.


Date:                                           ______________________________
Stockholder Name
(printed):                                                      ______________________________
Signature:                                           ______________________________
Title (if
applicable):                                           ______________________________
Signature (if held
jointly):                                           ______________________________
Title (if
applicable):                                           ______________________________


IMPORTANT: PLEASE COMPLETE, SIGN AND DATE YOUR WRITTEN CONSENT PROMPTLY AND FAX
IT TO __________________ OR RETURN IT TO:


CHINA VOIP & DIGITAL TELECOM INC.
11th Floor No.11 Building, Shuntai Square, No.2000 Shunhua Rd,
High-tech Industrial Development Zone, Jinan,China 250101

 
 
 
